In this case title to the uplands was conveyed to Caples, extending to high water mark on the navigable bay. Thereafter Caples received conveyances of title from the State to the adjoining submerged land as provided by statute. Later Caples mortgaged the uplands to appellees' ancestor, describing such uplands not by government surveys but by reference to a vacated plat or map of the uplands and by metes and bounds, apparently intending not to extend the description of themortgaged uplands to high water mark on the bay. The uplands were mortgaged to secure a loan, and there was not a conveyance of the title for the uses of the mortgagee. No mention of, or reference to, riparian rights was made in the mortgagee, apparently for the reason that the submerged lands below high water mark had been conveyed to Caples, the mortgagor, for his own lawful uses and purposes. The title to the submerged *Page 28 
lands not then being in the State of "Florida, but in Caples, the mortgagor, he apparently did not intend themortgage to cover any riparian rights that would affect his ownership rights in the submerged lands. Purchasers at the mortgage foreclosure sale obtained no greater rights than those covered by the intendments the mortgage. While the submerged lands are covered by navigable waters, owners of the adjoining uplands may have the same rights in the navigable waters as are accorded to the public under the law.
As no private riparian or other rights in the submerged lands were intended by the mortgagor to be included in the mortgage of the uplands, the appellees are not entitled to have cancelled of record the instruments relating to the conveyance of such submerged lands to Caples under the statute.
The State is not asserting any rights of the public in the navigable waters as being illegally affected by the conveyance of the title to the submerged lands by the Trustees of the Internal Improvement Fund under the statute. Nor is the sale and conveyance of the submereged lands by the Trustees of the Internal Improvement Fund being challenged by the State.
TERRELL., C. J., and CHAPMAN, J. J., concur.